Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 1 of 42 PageID: 6557



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY



  DVL, INC. and DVL KEARNY HOLDINGS,                 Civil Action No. 2:17-cv-04261 (KM) (JBC)
  LLC,
                                                               Document filed electronically
                 Plaintiffs,

         v.                                              DEFENDANT CONGOLEUM
                                                        CORPORATION’S ANSWER TO
  CONGOLEUM CORPORATION and BATH                     PLAINTIFFS’ AMENDED COMPLAINT,
  IRON WORKS CORPORATION,                                 AFFIRMATIVE DEFENSES,
                                                       COUNTERCLAIM, AND AMENDED
                 Defendants.                                   CROSSCLAIM


        Defendant Congoleum Corporation (hereinafter, “Congoleum”), by and through its

 counsel, Gibbons P.C., by way of answer to the Complaint of Plaintiffs DVL, Inc. and DVL

 Kearny Holdings, LLC (collectively, “Plaintiffs”), says:

                                     Jurisdiction and Venue

        1.      The allegations contained in Paragraph 1 constitute legal conclusions to which no

 response is required, and Congoleum therefore neither admits nor denies same.

        2.      The allegations contained in Paragraph 2 constitute legal conclusions to which no

 response is required, and Congoleum therefore denies same, except that Congoleum admits that

 it conducts business operations in the State of New Jersey.

        3.      Congoleum is without knowledge or information sufficient to admit or deny the

 allegations of Paragraph 3, and therefore denies same.

                                           Introduction

        4.      Denied.

        5.      Denied.
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 2 of 42 PageID: 6558



        6.       Congoleum is without knowledge or information sufficient to admit or deny the

 amount of money allegedly spent by Plaintiffs to remediate the Property but, regardless of the

 amount spent, Congoleum denies that it is responsible or liable for any contamination of the

 Property and therefore leaves Plaintiffs to their proofs.

                                             The Parties

        7.       Congoleum is without knowledge or information sufficient to admit or deny the

 allegations of Paragraph 7, and therefore denies same and leaves Plaintiffs to their proofs.

        8.       Denied, except that Congoleum admits that it is Delaware corporation that

 maintains an office in Mercerville, New Jersey.

        9.       Admitted.

                               Property Ownership and Operation

        10.      Congoleum is without knowledge or information sufficient to admit or deny the

 allegations of Paragraph 10, and therefore denies same and leaves Plaintiffs to their proofs.

        11.      Denied as to Congoleum. To the extent that Paragraph 11 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and neither admits nor

 denies same and leaves Plaintiffs to their proofs.

        12.      Denied as to Congoleum. To the extent that Paragraph 12 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        13.      Denied as to Congoleum. To the extent that Paragraph 13 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.




                                                                                          Page 2 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 3 of 42 PageID: 6559



        14.      Denied as to Congoleum. To the extent that Paragraph 14 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        15.      Denied as to Congoleum. To the extent that Paragraph 15 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        16.      Denied as to Congoleum. To the extent that Paragraph 16 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        17.      Denied as to Congoleum. To the extent that Paragraph 17 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        18.      Denied as to Congoleum. To the extent that Paragraph 18 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        19.      Denied as to Congoleum. To the extent that Paragraph 19 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        20.      Denied as to Congoleum. To the extent that Paragraph 20 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.




                                                                                       Page 3 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 4 of 42 PageID: 6560



        21.      Denied as to Congoleum. To the extent that Paragraph 21 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        22.      Denied as to Congoleum. To the extent that Paragraph 22 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        23.      Denied as to Congoleum. To the extent that Paragraph 23 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        24.      Denied as to Congoleum. To the extent that Paragraph 24 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        25.      Denied as to Congoleum. To the extent that Paragraph 25 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        26.      Denied as to Congoleum. To the extent that Paragraph 26 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

                          Congoleum’s Contamination of the Property

        27.      Denied as to Congoleum. To the extent that Paragraph 27 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.




                                                                                       Page 4 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 5 of 42 PageID: 6561



        28.      Denied as to Congoleum. To the extent that Paragraph 28 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        29.      Denied as to Congoleum. To the extent that Paragraph 29 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        30.      Denied as to Congoleum. To the extent that Paragraph 30 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        31.      Denied as to Congoleum. To the extent that Paragraph 31 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        32.      Denied as to Congoleum. To the extent that Paragraph 32 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        33.      Denied as to Congoleum, except that Congoleum states that to the extent

 Paragraph 33 purports to allege facts related to occurrences during Plaintiffs’ acquisition,

 ownership or operation of the Property, Congoleum is without knowledge or information

 sufficient to admit or deny those allegations, and therefore denies same and leaves Plaintiffs to

 their proofs. To the extent that Paragraph 33 contains allegations against other Defendants,

 Congoleum neither admits nor denies same and leaves Plaintiffs to their proofs.

        34.      Denied as to Congoleum, except that Congoleum states that to the extent

 Paragraph 34 purports to allege facts related to occurrences during Plaintiffs’ acquisition,




                                                                                          Page 5 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 6 of 42 PageID: 6562



 ownership or operation of the Property, Congoleum is without knowledge or information

 sufficient to admit or deny those allegations, and therefore denies same and leaves Plaintiffs to

 their proofs. To the extent that Paragraph 34 contains allegations against other Defendants,

 Congoleum neither admits nor denies same and leaves Plaintiffs to their proofs.

        35.      Denied as to Congoleum. To the extent that Paragraph 35 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        36.      Denied as to Congoleum. To the extent that Paragraph 36 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        37.      The allegations contained in Paragraph 37 constitute legal conclusions to which

 no response is required, and Congoleum therefore denies same.

        38.      Denied as to Congoleum. To the extent that Paragraph 38 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        39.      Denied as to Congoleum, except that Congoleum states that to the extent

 Paragraph 38 purports to allege facts related to occurrences during Plaintiffs’ acquisition,

 ownership or operation of the Property, Congoleum is without knowledge or information

 sufficient to admit or deny those allegations, and therefore denies same and leaves Plaintiffs to

 their proofs. To the extent that Paragraph 39 contains allegations against other Defendants,

 Congoleum neither admits nor denies same and leaves Plaintiffs to their proofs.




                                                                                          Page 6 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 7 of 42 PageID: 6563



        40.      Denied as to Congoleum. To the extent that Paragraph 40 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        Congoleum’s Knowledge and Failure to Warn or Clean Up the Contamination

        41.      Denied as to Congoleum, except that Congoleum states that to the extent

 Paragraph 41 purports to allege facts related to occurrences during Plaintiffs’ acquisition,

 ownership or operation of the Property, Congoleum is without knowledge or information

 sufficient to admit or deny those allegations, and therefore denies same and leaves Plaintiffs to

 their proofs. To the extent that Paragraph 41 contains allegations against other Defendants,

 Congoleum neither admits nor denies same and leaves Plaintiffs to their proofs

        42.      Congoleum is without knowledge or information sufficient to admit or deny the

 allegations of Paragraph 42, and therefore denies same and leaves Plaintiffs to their proofs.

        43.      Congoleum is without knowledge or information sufficient to admit or deny the

 allegations of Paragraph 43, and therefore denies same and leaves Plaintiffs to their proofs.

        44.      Denied as to Congoleum. To the extent that Paragraph 44 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        45.      Denied as to Congoleum. To the extent that Paragraph 45 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        46.      Denied as to Congoleum. To the extent that Paragraph 46 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.




                                                                                          Page 7 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 8 of 42 PageID: 6564



                   DVL’s Discovery of the Contamination and DVL’s Damages

         47.     Denied.

         48.     Congoleum is without knowledge or information sufficient to admit or deny the

 amount of money allegedly spent by Plaintiffs to remediate the Property but, regardless of the

 amount spent, Congoleum denies that it is responsible or liable for any contamination of the

 Property and therefore leaves Plaintiffs to their proofs. To the extent that Paragraph 48 contains

 allegations against other Defendants, Congoleum neither admits nor denies same and leaves

 Plaintiffs to their proofs.

         49.     Congoleum is without knowledge or information sufficient to admit or deny the

 allegations of Paragraph 49, and therefore denies same and leaves Plaintiffs to their proofs.

         50.     Denied as to Congoleum. To the extent that Paragraph 50 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

         51.     Congoleum is without knowledge or information sufficient to admit or deny the

 allegations of Paragraph 51, and therefore denies same and leaves Plaintiffs to their proofs.

                                        COUNT I – CERCLA

         52.     Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 51 as if set forth at length herein.

         53.     The allegations contained in Paragraph 53 constitute legal conclusions to which

 no response is required, and Congoleum therefore denies same.

         54.     The allegations contained in Paragraph 54 constitute legal conclusions to which

 no response is required, and Congoleum therefore denies same.




                                                                                          Page 8 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 9 of 42 PageID: 6565



        55.      The allegations contained in Paragraph 55 constitute legal conclusions to which

 no response is required, and Congoleum therefore denies same.

        56.      The allegations contained in Paragraph 56 constitute legal conclusions to which

 no response is required, and Congoleum therefore denies same.

        57.      Denied as to Congoleum. To the extent that Paragraph 57 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        58.      Denied as to Congoleum. To the extent that Paragraph 58 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        59.      To the extent Paragraph 59 purports to allege facts related to occurrences during

 Plaintiffs’ acquisition, ownership or operation of the Property, Congoleum is without knowledge

 or information sufficient to admit or deny those allegations, and therefore denies same and leaves

 Plaintiffs to their proofs. The remaining allegations contained in Paragraph 59 constitute legal

 conclusions to which no response is required, and Congoleum therefore denies same.

        60.      To the extent Paragraph 60 purports to allege facts related to occurrences during

 Plaintiffs’ acquisition, ownership or operation of the Property, Congoleum is without knowledge

 or information sufficient to admit or deny those allegations, and therefore denies same and leaves

 Plaintiffs to their proofs. The remaining allegations contained in Paragraph 60 constitute legal

 conclusions to which no response is required, and Congoleum therefore denies same.

        61.      Congoleum denies that it released any hazardous substances at the Property or

 that Plaintiffs incurred any costs as a result of hazardous substances allegedly released by

 Congoleum. Congoleum is without knowledge or information sufficient to admit or deny the




                                                                                          Page 9 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 10 of 42 PageID: 6566



 remainder of the allegations of Paragraph 61, including any allegations against other Defendants,

 and therefore denies same and leaves Plaintiffs to their proofs.

        62.      Denied as to Congoleum. To the extent that Paragraph 62 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        63.      Denied as to Congoleum. To the extent that Paragraph 63 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

                             COUNT II – NEW JERSEY SPILL ACT

        64.      Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 63 as if set forth at length herein.

        65.      The allegations contained in Paragraph 65 constitute legal conclusions to which

 no response is required, and Congoleum therefore denies same.

        66.      The allegations contained in Paragraph 66 constitute legal conclusions to which

 no response is required, and Congoleum therefore denies same.

        67.      The allegations contained in Paragraph 67 constitute legal conclusions to which

 no response is required, and Congoleum therefore denies same.

        68.      Denied as to Congoleum. To the extent that Paragraph 68 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        69.      Denied as to Congoleum. To the extent that Paragraph 69 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.




                                                                                       Page 10 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 11 of 42 PageID: 6567



        70.      Denied as to Congoleum. To the extent that Paragraph 70 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        71.      Congoleum denies that it discharged any hazardous substances at the Property or

 that Plaintiffs incurred any cleanup and removal costs as a result of hazardous substances

 allegedly discharged by Congoleum. Congoleum is without knowledge or information sufficient

 to admit or deny the remainder of the allegations of Paragraph 71, including any allegations

 against other Defendants, and therefore denies same and leaves Plaintiffs to their proofs.

        72.      Congoleum denies that it discharged any hazardous substances at the Property or

 that Plaintiffs incurred any cleanup and removal costs as a result of hazardous substances

 allegedly discharged by Congoleum. Congoleum is without knowledge or information sufficient

 to admit or deny the remainder of the allegations of Paragraph 72, including any allegations

 against other Defendants, and therefore denies same and leaves Plaintiffs to their proofs.

        73.      Denied as to Congoleum. To the extent that Paragraph 73 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        74.      Denied as to Congoleum. To the extent that Paragraph 74 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        75.      The allegations contained in Paragraph 75 constitute legal conclusions to which

 no response is required, and Congoleum therefore denies same.

        76.      Congoleum denies that it discharged any hazardous substances at the Property or

 that Plaintiffs incurred any costs as a result of hazardous substances allegedly discharged by




                                                                                        Page 11 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 12 of 42 PageID: 6568



 Congoleum. Congoleum is without knowledge or information sufficient to admit or deny the

 remainder of the allegations of Paragraph 76, including any allegations against other Defendants,

 and therefore denies same and leaves Plaintiffs to their proofs.

        77.      Denied as to Congoleum. To the extent that Paragraph 77 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

                                COUNT III – PUBLIC NUISANCE

        78.      Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 77 as if set forth at length herein.

        79.      The allegations contained in Paragraph 79 constitute legal conclusions to which

 no response is required, and Congoleum therefore denies same.

        80.      The allegations contained in Paragraph 80 constitute legal conclusions to which

 no response is required, and Congoleum therefore denies same.

        81.      Congoleum denies that it discharged any hazardous substances at the Property or

 that Plaintiffs incurred any costs as a result of hazardous substances allegedly discharged by

 Congoleum. Congoleum is without knowledge or information sufficient to admit or deny the

 remaining allegations of Paragraph 81, including any allegations against other Defendants, and

 therefore denies same and leaves Plaintiffs to their proofs.

        82.      Denied as to Congoleum. To the extent that Paragraph 82 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.




                                                                                        Page 12 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 13 of 42 PageID: 6569



                                   COUNT IV – NEGLIGENCE

        83.      Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 82 as if set forth at length herein.

        84.      Denied as to Congoleum. To the extent that Paragraph 84 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        85.      Denied as to Congoleum. To the extent that Paragraph 85 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        86.      Denied as to Congoleum. To the extent that Paragraph 86 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        87.      Denied as to Congoleum. To the extent that Paragraph 87 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        88.      Denied as to Congoleum. To the extent that Paragraph 88 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        89.      Denied as to Congoleum. To the extent that Paragraph 89 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.




                                                                                       Page 13 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 14 of 42 PageID: 6570



        90.      Denied as to Congoleum. To the extent that Paragraph 90 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        91.      Denied as to Congoleum. To the extent that Paragraph 91 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        92.      Denied as to Congoleum. To the extent that Paragraph 92 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

       COUNT V – STRICT LIABILITY/ABNORMALLY DANGEROUS ACTIVITY

        93.      Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 92 as if set forth at length herein.

        94.      Denied as to Congoleum. To the extent that Paragraph 94 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        95.      Denied as to Congoleum. To the extent that Paragraph 95 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

                              COUNT VI – UNJUST ENRICHMENT

        96.      Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 95 as if set forth at length herein.




                                                                                       Page 14 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 15 of 42 PageID: 6571



        97.      Denied as to Congoleum. To the extent that Paragraph 97 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        98.      Denied as to Congoleum. To the extent that Paragraph 98 contains allegations

 against other Defendants, Congoleum neither admits nor denies same and leaves Plaintiffs to

 their proofs.

        WHEREFORE, Congoleum demands judgement in its favor as follows:

                 a)     Dismissal of Plaintiffs’ Complaint in full and with prejudice;

                 b)     For reasonable attorneys’ fees and costs; and

                 c)     Any other relief the Court may deem equitable and just.

                                  AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

                                    (Failure to State a Claim)

        Plaintiffs’ Complaint fails to state claims upon which relief may be granted and therefore

 should be dismissed.

                             SECOND AFFIRMATIVE DEFENSE

                                     (Compliance with Law)

        Congoleum complied with all applicable rules and regulations.

                              THIRD AFFIRMATIVE DEFENSE

                                       (Frivolous Litigation)

        Plaintiffs’ Complaint is frivolous and is filed merely to harass Congoleum and seek

 financial gain from a “deep pockets” party.




                                                                                         Page 15 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 16 of 42 PageID: 6572



                             FOURTH AFFIRMATIVE DEFENSE

                                 (Improperly Named Defendant)

        Congoleum is not a proper defendant in any action alleging violation of the laws

 referenced in the Complaint and therefore, the Complaint in this action must be dismissed.

                               FIFTH AFFIRMATIVE DEFENSE

                                         (Unclean Hands)

        Plaintiffs’ claims for relief are barred by the Doctrine of Unclean Hands.

                               SIXTH AFFIRMATIVE DEFENSE

                                  (Failure to Mitigate Damages)

        Plaintiffs’ claims are barred by reason of their failure to reasonably mitigate their

 damages.

                            SEVENTH AFFIRMATIVE DEFENSE

                                     (Assumption of the Risk)

        Plaintiffs assumed the risks inherent in the activities engaged in by Plaintiffs and

 therefore, the Complaint in this action must be dismissed.

                             EIGHTH AFFIRMATIVE DEFENSE

                                       (Comparative Fault)

        All rights, which Plaintiffs herein may have had with respect to the subject matter of this

 litigation were waived by their own acts and wrongful conduct.

                              NINTH AFFIRMATIVE DEFENSE

                                     (Malicious Prosecution)

        Plaintiffs have intentionally, willfully and maliciously instituted the within action for

 purposes of coercing and compelling some settlement of which Plaintiffs are not entitled to, and




                                                                                          Page 16 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 17 of 42 PageID: 6573



 accordingly the Complaint in this action should be dismissed as constituting malicious abuse of

 process.

                                 TENTH AFFIRMATIVE DEFENSE

                                      (Statute of Limitations)

        Plaintiffs’ claims are barred by applicable statutes of limitations, statutes of repose, or

 other applicable limitations.

                            ELEVENTH AFFIRMATIVE DEFENSE

                                              (Laches)

        Plaintiffs’ claims are barred by the doctrine of laches.

                             TWELFTH AFFIRMATIVE DEFENSE

                                             (Bad Faith)

        Plaintiffs’ claims have been instituted in bad faith and solely for the purpose of seeking

 an unfair and unsubstantiated settlement.

                          THIRTEENTH AFFIRMATIVE DEFENSE

                                             (Estoppel)

        Plaintiffs should be estopped from bringing the above-captioned matter due to Plaintiffs’

 own prior wrongful, negligent and inappropriate acts and conduct with regard to the subject

 matter and, accordingly, the Complaint in this matter should be dismissed as against Congoleum.

                          FOURTEENTH AFFIRMATIVE DEFENSE

                                          (Other Defenses)

        Congoleum reserves the right to interpose such other separate defenses as continuing

 investigation discovery may indicate.




                                                                                           Page 17 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 18 of 42 PageID: 6574



                                       COUNTERCLAIMS

        Counterclaim Plaintiff Congoleum Corporation (“Congoleum”), by and through its

 counsel, Gibbons P.C., by way of Counterclaim against Counterclaim Defendants DVL, Inc. and

 DVL Kearny Holdings, LLC (collectively, “DVL”), alleges and states as follows:

                                         JURISDICTION

        1.      Congoleum’s counterclaims form part of the same case or controversy as

 Plaintiffs’ claims and, consequently, this Court has jurisdiction over Congoleum’s counterclaims

 pursuant to 28 U.S.C. § 1367(a).

                                             PARTIES

        2.      Congoleum is a corporation formed under the laws of the State of Delaware with

 its principal place of business at 3500 Quakerbridge Road, P.O. Box 3127, Mercerville, New

 Jersey 08619-0127.

        3.      On information and belief, the DVL entities are each businesses incorporated in

 the State of Delaware, each authorized to do business in the State of New Jersey, and each

 maintain a business addresses of 70 East 55th Street, New York, NY 10022.

                                        INTRODUCTION

        4.      On June 6, 2017, DVL filed the instant action against Congoleum seeking

 recovery of costs allegedly incurred by DVL in performing certain alleged environmental

 investigation and remediation activities at 160-194 Passaic Avenue (Block 15, Lot 7.01) in

 Kearny, New Jersey, a portion of a former industrial facility (the “Property”) that DVL alleges

 was contaminated by Congoleum.

        5.      This Counterclaim is an action for a declaratory judgment that DVL, as owner and

 operator of the Property for nearly sixty years, is responsible for the alleged environmental




                                                                                         Page 18 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 19 of 42 PageID: 6575



 conditions at the Property; and for contribution and indemnification from DVL for any damages

 or costs of suit incurred by Congoleum in this action.

        6.      Since the time DVL purchased the Property in approximately 1960, DVL has

 either operated facilities or permitted the operation of facilities by its tenants upon the Property

 that spilled, discharged and released hazardous substances into the environment, causing the

 impacts that DVL alleges it has been required to investigate and remediate.

        7.      Accordingly, by way of this Counterclaim, Congoleum seeks a declaratory

 judgment, indemnification, and contribution from DVL for any and all claims alleged in the

 underlying action.

                                   FACTUAL BACKGROUND

        8.      In or about 1960, DVL or its predecessor purchased the Property from

 Congoleum-Nairn Inc.

        9.      The entity now known as Congoleum Corporation and identified by DVL in the

 Complaint was created in 1986. This relatively new entity is wholly separate and distinct from

 the entities with the same or similar names that owned and/or operated the Property prior to

 DVL’s purchase in 1960.

        10.     Beginning in 1960 and throughout DVL’s ownership of the Property, DVL

 operated an industrial park on the Property that was home to various industrial establishments

 operated by over 100 DVL tenants.

        11.     Industrial operations at the Property during DVL’s ownership have included, but

 have not been limited to, heavy manufacturing, production of adhesives, production and

 application of industrial or protective coatings, metalworking, production and mixing of

 chemicals, production of plastics and resins, production of dyes and pigments, production of




                                                                                           Page 19 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 20 of 42 PageID: 6576



 textiles, furniture manufacturing, storage and handling of petroleum products, and maintenance

 and repair of automobiles.

        12.     During the course of these operations, DVL and/or its tenants generated,

 manufactured, treated, stored and disposed of various petroleum products and hazardous

 substances at the Property, including, but not limited to, acetone, heptane, hexane, methyl ethyl

 ketone, toluene, polychlorinated biphenyls (“PCBs”), polycyclic aromatic hydrocarbons

 (“PAHs”), tetrachloroethylene (“PCE”), trichloroethylene (“TCE”), resins, asphalt, waste oil,

 solvents, and other corrosive, explosive, and flammable substances.

        13.     On numerous occasions throughout the course of its ownership and operation of

 the Property, DVL and its tenants received notices of violations and other citations from

 government entities concerning the filthy and dangerous conditions that DVL permitted to exist

 at the Property, including conditions that resulted in the discharge and release of hazardous

 substances into the environment at the Property.

        14.     On numerous occasions throughout the course of its ownership and operation of

 the Property, DVL permitted hazardous substances to be stored in open containers, to leak from

 piping, and to spill onto floors without proper containment. These hazardous substances were

 ultimately discharged and released into the environment during DVL’s ownership of the

 Property.

        15.     As a result of the filthy and dangerous conditions that DVL permitted to exist,

 multiple fires occurred at the Property, which resulted in explosions of drums containing

 chemical compounds. As a result of these fires and explosions, hazardous substances were

 discharged and released into the environment during DVL’s ownership of the Property.




                                                                                        Page 20 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 21 of 42 PageID: 6577



        16.     Throughout the course of its ownership and operation of the Property, DVL and

 its tenants stored industrial waste outdoors at the Property, treating it as a private dump, which

 resulted in the discharge and release of hazardous substances into the environment.

        17.     Throughout the course of its ownership and operation of the Property, DVL and

 its tenants stored adhesives and other materials containing hazardous substances in drums that

 ruptured, spilling their contents onto floors that were not properly cleaned, resulting in the

 spreading, discharging and releasing of hazardous substances into the environment.

        18.     Throughout the course of its ownership and operation of the Property, DVL and

 its tenants stored waste chemicals in 55 gallons drums on the property and allowed the drums to

 deteriorate, resulting in the discharge and release of hazardous substances into the environment.

        19.     During their nearly sixty years of sloppy industrial practices at the Property, DVL

 and its tenants discharged and released hazardous substances that DVL knew or should have

 known would enter the environment, thereby contaminating the soil, air, groundwater and

 surface water features at or emanating from the Property.

        20.     Throughout its ownership and operation of the Property, DVL failed to properly

 investigate or remediate environmental conditions at or emanating from the Property.

        21.     As a result of the foregoing acts and omissions of DVL and its tenants, any

 claims, costs or liabilities concerning environmental conditions at or emanating from the

 Property are the responsibility of DVL.

                                              COUNT I

            DECLARATORY JUDGMENT PURSUANT TO CERCLA § 113(g)(2)

        22.     Congoleum repeats the allegations of Paragraphs 1 through 18 as if fully restated

 at length herein.




                                                                                          Page 21 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 22 of 42 PageID: 6578



         23.     There exists a present and actual controversy between Congoleum and DVL

 concerning their respective rights and obligations in connection with response costs and

 contribution claims concerning the Property.

         24.     Congoleum is entitled to judgment under CERCLA § 113(g)(2), 42 U.S.C.

 § 9613(g)(2), and 28 U.S.C. §§ 2201 and 2202 against DVL declaring that DVL shall be liable to

 Congoleum for any and all costs and for contribution arising from the alleged contamination at

 or emanating from the Property that are in excess of Congoleum’s equitable, proportionate share,

 if any, of any response costs and damages, which judgment shall be binding in any subsequent

 action to recover further costs and/or contribution arising from the same alleged contamination at

 issue in this action.

         WHEREFORE, Congoleum demands judgment against DVL as follows:

                 a)       a declaration from the Court that DVL shall be responsible for all current

         and future costs arising from the alleged contamination at or emanating from the Property

         that are in excess of Congoleum’s equitable, proportionate share, if any, of any response

         costs and damages;

                 b)       requiring DVL to reimburse Congoleum for all reasonable costs and

         expenses, including attorneys’ fees; and,

                 c)       awarding Congoleum such other and further relief as the Court deems just

         and proper.

                                              COUNT II

                         CONTRIBUTION PURSUANT TO CERCLA § 113

         25.     Congoleum repeats the allegations of Paragraphs 1 through 21 as if fully restated

 at length herein.




                                                                                          Page 22 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 23 of 42 PageID: 6579



        26.     Pursuant to CERCLA § 113(f), 42 U.S.C. § 9613(f), “[a]ny person may seek

 contribution from any other person who is liable or potentially liable under [CERCLA § 107(a)]

 during any civil action under . . . [CERCLA § 107(a)].”

        27.     Pursuant to CERCLA § 107(a), 42 U.S.C. § 9607(a), liability attaches when: (a)

 the defendant is a potentially responsible party under CERLCA; (b) hazardous substances were

 disposed of at a facility; (c) there has been a release or threatened release of hazardous

 substances from the facility into the environment; and (d) the release or threatened release has

 required or will require the plaintiff to incur response costs.

        28.     Under CERCLA, potentially responsible parties include: (a) the current owner or

 operator or a facility; (b) any person who owned or operated the facility at the time of the

 disposal of a hazardous substance; (c) any person who arranged for the disposal or transport for

 disposal of hazardous substances at a facility; and (d) any person who accepts hazardous

 substances for transport to sites selected by said person.

        29.     As alleged in Paragraphs 1 through 18 of this Counterclaim, hazardous substances

 as defined by CERCLA were either (1) disposed of or released at the Property by DVL or (2)

 disposed of or released during the time of DVL’s ownership or operation of the Property.

        30.     The Property is a “facility” as defined by CERCLA § 101(9), 42 U.S.C. §

 9601(9).

        31.     DVL is a potentially responsible party pursuant to CERCLA § 107(a), 42 U.S.C.

 § 9607(a).

        32.     In the event that Congoleum is found liable in this action or is required to pay any

 portion of the costs allegedly incurred with regard to the investigation or remediation of




                                                                                          Page 23 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 24 of 42 PageID: 6580



 hazardous substances at the Property, then Congoleum will have incurred necessary response

 costs consistent with the National Contingency Plan.

        33.     In the event that Congoleum is found liable in this action or is required to pay any

 portion of the costs allegedly incurred with regard to the investigation or remediation of

 hazardous substances at the Property, DVL is liable to Congoleum pursuant to CERCLA

 § 113(f), 42 U.S.C. § 9613(f), for any amount that Congoleum is ordered to pay that is in excess

 of the equitable, proportionate share, if any, of Congoleum’s liability.

        WHEREFORE, Congoleum demands judgment against DVL as follows:

                a)      requiring DVL to pay Congoleum an amount equal to any judgment

        against Congoleum that is in excess of Congoleum’s equitable, proportionate share, if

        any, of any response costs and damages;

                b)      requiring DVL to reimburse Congoleum for all reasonable costs and

        expenses, including attorneys’ fees; and,

                c)      awarding Congoleum such other and further relief as the Court deems just

        and proper.

                                             COUNT III

                       CONTRIBUTION PURSUANT TO THE
                NEW JERSEY SPILL COMPENSATION & CONTROL ACT

        34.     Congoleum repeats the allegations of Paragraphs 1 through 30 as if fully restated

 at length herein.

        35.     The New Jersey Spill Compensation and Control Act (the “Spill Act”) provides

 that: “any person who has discharged a hazardous substance, or is in any way responsible for

 any hazardous substance, shall be strictly liable, jointly and severally, without regard to fault, for

 all cleanup and removal costs no matter by whom incurred.” N.J.S.A. 58:10-23.11g(c)(1).



                                                                                           Page 24 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 25 of 42 PageID: 6581



        36.     The Spill Act, N.J.S.A. 59:10-23.11f(a)(1), provides a right of contribution to

 persons who incur cleanup and removal costs against those persons in any way responsible for

 the offending discharges of hazardous substances at a facility.

        37.     As alleged in Paragraphs 1 through 18 of this Counterclaim, petroleum and other

 hazardous substances as defined by the Spill Act were either (1) discharged at the Property by

 DVL or (2) discharged during the time of DVL’s ownership or operation of the Property.

        38.     The Property is a “facility” as defined in the Spill Act. N.J.S.A. 58:10-23.11b.

        39.     As the current owner of the Property and the owner of the Property at the time

 hazardous substances were discharged into the environment at the Property, DVL is a person “in

 anyway responsible” within the meaning of the contribution provisions of the Spill Act, N.J.S.A.

 59:10-23.11f(a)(1).

        40.     In the event that Congoleum is found liable in this action or is required to pay any

 portion of the costs allegedly incurred with regard to the investigation or remediation of

 hazardous substances at the Property, then Congoleum will have incurred cleanup and response

 costs pursuant to the Spill Act.

        41.     In the event that Congoleum is found liable in this action or is required to pay any

 portion of the costs allegedly incurred with regard to the investigation or remediation of

 hazardous substances at the Property, DVL is liable to Congoleum pursuant to the Spill Act, for

 any and all response costs that are in excess of Congoleum’s equitable, proportionate share, if

 any, of any response costs and damages.

        42.     As a person in any way responsible for the discharge of hazardous substances at

 the Property, DVL is also liable under the Spill Act for any and all future cleanup and response




                                                                                         Page 25 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 26 of 42 PageID: 6582



 costs resulting from the discharge of hazardous substances associated with its ownership and

 operations at the Property.

        WHEREFORE, Congoleum demands judgment against DVL as follows:

                a)      requiring DVL to pay Congoleum an amount equal to any judgment

        against Congoleum that is in excess of Congoleum’s equitable, proportionate share, if

        any, of any response costs and damages;

                b)      a declaration from the Court that DVL is and shall be responsible for all

        current and future costs arising from the alleged contamination at or emanating from the

        Property that are in excess of Congoleum’s equitable, proportionate share, if any, of any

        response costs and damages;

                c)      requiring DVL to reimburse Congoleum for all reasonable costs and

        expenses, including attorneys’ fees; and,

                d)      awarding Congoleum such other and further relief as the Court deems just

        and proper.

                                             COUNT IV

                                         CONTRIBUTION

        43.     Congoleum repeats the allegations of Paragraphs 1 through 39 as if fully restated

 at length herein.

        44.     Without admitting any liability, and while denying all claims for any damages

 alleged in this action, Congoleum asserts that if any liability should be found against it,

 Congoleum is entitled to and hereby demands contribution from DVL under all applicable laws,

 including, but not limited to, the common law, the New Jersey Joint Tortfeasor’s Act, N.J.S.A.

 2A:53A-1, et seq., and the Comparative Negligence Act, N.J.S.A. 2A:15-5.1, et seq., with

 respect to any damages that may be assessed against Congoleum.


                                                                                          Page 26 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 27 of 42 PageID: 6583



       WHEREFORE, Congoleum demands judgment against DVL as follows:

              a)      requiring DVL to pay Congoleum an amount equal to any judgment

       against Congoleum that is in excess of Congoleum’s equitable, proportionate share, if

       any, of any response costs and damages;

              b)      a declaration from the Court that DVL is and shall be responsible for all

       current and future costs arising from the alleged contamination at or emanating from the

       Property that are in excess of Congoleum’s equitable, proportionate share, if any, of any

       response costs and damages;

              c)      requiring DVL to reimburse Congoleum for all reasonable costs and

       expenses, including attorneys’ fees; and,

              d)      awarding Congoleum such other and further relief as the Court deems just

       and proper.




                                                                                      Page 27 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 28 of 42 PageID: 6584



                                               CROSSCLAIMS

         Defendant Congoleum Corporation (“Congoleum”), by and through its counsel, Gibbons

 P.C., by way of Crossclaim against Defendant Bath Iron Works Corporation (“BIW”), alleges

 and states as follows:

                                                JURISDICTION

         1.       Congoleum’s crossclaim forms part of the same case or controversy as Plaintiffs’

 claims and, consequently, this Court has jurisdiction over Congoleum’s crossclaim pursuant to

 28 U.S.C. § 1367(a).

                                                    PARTIES

         2.       Congoleum is a corporation formed under the laws of the State of Delaware with

 its principal place of business at 3500 Quakerbridge Road, P.O. Box 3127, Mercerville, New

 Jersey 08619-0127.

         3.       On information and belief, BIW is a corporation formed under the laws of the

 State of Maine with its principal place of business at 700 Washington Street, Bath, Maine 04530.

                                              INTRODUCTION

         4.       This Crossclaim is an action for a declaratory judgment that BIW is the real party-

 in-interest regarding responsibility for the 60-acre site located in Kearny, NJ1—i.e., the entire 60-

 acre property formerly owned by Congoleum-Nairn Inc. (the “Kearny Property”)—which

 includes the 8-acre portion, located at 160-194 Passaic Avenue in Kearny, NJ and currently

 known as Block 15, Lot 7.01 (the “DVL Parcel”),2 which is the subject of Plaintiffs’ claims


 1
   See Occidental Chem. Corp. v. 21st Century Fox Am., Inc. et al., No. 2:18-cv-11273-MCA-JAD (D.N.J.).
 2
   We understand that Congoleum’s Answer to Plaintiffs’ Amended Complaint, Affirmative Defenses, and
 Counterclaims sections above (pages 1 through 27) refer to 160-194 Passaic Avenue as “the Property,” and that is to
 retain consistency with DVL-related responses. Congoleum’s Crossclaims section, however, will refer to the entire
 60-acre site formerly owned by Congoleum-Nairn Inc. as “the Kearny Property” and will refer to 160-194 Passaic
 Ave as “the DVL Parcel” for purposes of this section and to maintain consistency with BIW’s Amended
 Crossclaims.


                                                                                                      Page 28 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 29 of 42 PageID: 6585



 against Congoleum and BIW; and that Congoleum bears no responsibility for the alleged

 environmental conditions at the Kearny Property; and for contribution and indemnification from

 BIW for any damages or costs of suit incurred by Congoleum as a result of Plaintiffs’ claims in

 this action, in addition to contribution and indemnification for all known and unknown past,

 present, and future environmental liabilities associated with the Kearny Property, including, but

 not limited to, any and all liabilities related to any alleged environmental conditions at or

 emanating from the Kearny Property.

        5.      If Plaintiffs are successful in recovering any damages or costs from Congoleum

 related to the DVL Parcel under any statutory or common law theory, then Congoleum shall seek

 contribution in full from BIW. Congoleum shall similarly seek contribution in full from BIW

 related to any and all past, present, and future (known and unknown) environmental conditions at

 or emanating from the Kearny Property, including, but not limited to, the Diamond Alkali

 Superfund Site. And Congoleum shall similarly seek contribution in full from BIW related to

 any and all past, present, and future (known and unknown) environmental conditions at or

 emanating from the Kearny Property that are the subject of the action entitled Occidental

 Chemical Corp. v. 21st Century Fox America, Inc. et al., No. 2:18-cv-11273-MCA-JAD (D.N.J.)

 (the “Occidental Lawsuit”), or any similar future environmental action.

        6.      On June 6, 2017, Plaintiffs filed the instant action against Congoleum seeking

 recovery of costs allegedly incurred by Plaintiffs in performing certain alleged environmental

 investigation and remediation activities at 160-194 Passaic Avenue (Block 15, Lot 7.01) in

 Kearny, New Jersey, a portion of a former industrial facility (i.e., the DVL Parcel) that Plaintiffs

 allege was contaminated by Congoleum many decades ago, prior to Plaintiffs’ purchase of the

 DVL Parcel in approximately 1960.




                                                                                          Page 29 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 30 of 42 PageID: 6586



        7.      The entity now known as Congoleum Corporation and identified by Plaintiffs in

 their Complaint was created in 1986. This relatively new entity is wholly separate and distinct

 from the entities with the same or similar names that owned and/or operated the DVL Parcel

 prior to Plaintiffs’ purchase in 1960.

        8.      Congoleum did not own the DVL Parcel or conduct any historic operations on the

 DVL Parcel, and at no point did Congoleum assume any environmental liabilities related to the

 DVL Parcel or any environmental conditions that may be associated with the DVL Parcel,

 including any alleged environmental conditions at or emanating from any portion of the Kearny

 Property as a whole.

        9.      As a result, Congoleum is not a proper defendant in this matter.

        10.     As set forth herein, liabilities associated with the Kearny Property’s ownership or

 historic operations at the Kearny Property, including any liabilities that may result from any

 alleged environmental conditions at or emanating from the DVL Parcel, were wholly assumed by

 BIW following a series of corporate transactions detailed herein.

        11.     Accordingly, by way of this Crossclaim, Congoleum seeks a declaratory

 judgment, indemnification, and contribution from BIW for any and all claims alleged by

 Plaintiffs; and a declaratory judgment, indemnification, and contribution from BIW that as the

 corporate successor to Congoleum Industries, Inc., BIW is liable for any and all liabilities

 relating to the environmental conditions at or emanating from the entire 60-acre Kearny Property

 in addition to its subpart, the 8-acre DVL Parcel—which will necessarily include, but shall not

 be limited to, the Diamond Alkali Superfund Site and the Occidental Lawsuit.




                                                                                         Page 30 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 31 of 42 PageID: 6587



                                          FACTUAL BACKGROUND

           12.       In 1924, a then-existing entity known as Congoleum Corporation (“1911

 Congoleum”) merged with Nairn Linoleum Company, which owned land in Kearny, New Jersey,

 including the DVL Parcel now owned by Plaintiffs that is the subject of this action3.

           13.       Following the merger, the combined company became known as Congoleum-

 Nairn Inc. (“Congoleum-Nairn”).

           14.       Part of Congoleum-Nairn’s business included the manufacture of resilient

 flooring materials (the “Resilient Flooring Operations”).

           15.       Congoleum-Nairn conducted the Resilient Flooring Operations at the DVL Parcel.

           16.       Congoleum-Nairn sold the DVL Parcel to Plaintiffs’ predecessors-in-interest in or

 around 1959 and various portions of the larger 60-acre Kearny Property thereafter. Current

 Congoleum did own a small administrative building on the Kearny Property that had been

 previously owned by Bath-Congoleum, but that administrative building was never used for

 manufacturing. Current Congoleum used that building for administrative purposes only from

 April 18, 1986 until that property was sold on March 18, 1987.

           17.       In 1968, Congoleum-Nairn was merged with and into Bath Industries, Inc. and the

 surviving entity was renamed Congoleum Corporation (“1968 Congoleum”).

           18.       1968 Congoleum was involved in a series of transactions between 1980 and 1984

 that involved several other corporate entities, including entities affiliated with BIW.

           19.       During the aforementioned transactions, liabilities related to the Resilient

 Flooring Operations, including historic operations at the Kearny Property, were ultimately

 transferred to a new Congoleum Corporation (“1984 Congoleum”).



 3
     DVL recently sold the DVL Parcel to an unrelated party, but DVL remains as Plaintiffs in this litigation.


                                                                                                          Page 31 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 32 of 42 PageID: 6588



         20.    Pursuant to a 1986 Amendment (the “Amendment”) to a previous merger

 agreement, 1984 Congoleum transferred the Resilient Flooring Operations to a newly-formed

 entity known as Resilco, Inc. (“Resilco”).

         21.    Specifically, pursuant to an April 18, 1986 Instrument of Assignment and

 Assumption (the “Resilient Assignment”), 1984 Congoleum transferred to Resilco the

 “Transferred Assets,” defined in the Resilient Assignment as “all of the rights, properties, assets,

 and contracts of every kind, character and description, whether tangible or intangible whether

 real, personal, mixed or otherwise, and wheresoever situtated [sic], belonging to [1984]

 Congoleum and which are utilized in the business conducted by its Resilient Floor Division on

 the date hereof to have and hold forever.”

         22.    Pursuant to the Resilient Assignment, Resilco only assumed those assets utilized

 in the resilient flooring business (the “Business”) on April 18, 1986.

         23.    The former manufacturing facilities at the Kearny Property, having been sold

 years prior to the April 18, 1986 Resilient Assignment, were not utilized in the Business as of

 that date.

         24.    Pursuant to the Resilient Assignment, Resilco only assumed those liabilities

 “directly related to the [Resilient] Transferred Assets as of [April 18, 1986].”

         25.    Nearly three decades prior to April 18, 1986, the DVL Parcel at issue in this

 action had been sold to Plaintiffs’ predecessor in title. Thus, the DVL Parcel was not a then-

 existing asset of the Business for which any related liabilities were assumed by Resilco on April

 18, 1986.

         26.    After divesting the Business, the remainder of 1984 Congoleum’s liabilities—

 including liability related to the historic ownership and operation of the Kearny Property—were




                                                                                         Page 32 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 33 of 42 PageID: 6589



 transferred to Congoleum Industries, Inc. (“CII”), which was 1984 Congoleum’s corporate

 parent.

           27.   CII later changed its name to BIW Industries, Inc. and, through a series of later

 transactions, was merged with and into BIW, taking with it any and all liabilities associated with

 the Kearny Property, including, but not limited to, the environmental condition of the Kearny

 Property.

           28.   On April 29, 1986, Resilco changed its name to Congoleum Corporation (“1986

 Congoleum”).

           29.   1986 Congoleum then merged with Resilient Acquisition, Inc. on July 1, 1986,

 and Congoleum Corporation was the surviving entity. This 1986 entity is the Congoleum

 Corporation that has been identified in Plaintiffs’ Complaint.

           30.   As a result of the foregoing transactions, however, any claims, costs, or liabilities

 concerning the Kearny Property, or any environmental conditions at or emanating from the

 Kearny Property, are the responsibility of BIW as the proper successor-in-interest to 1984

 Congoleum and CII. This includes all known and unknown past, present, and future

 environmental liabilities associated with the Kearny Property, including, but not limited to, any

 and all liabilities related to any alleged environmental conditions at or emanating from the

 Kearny Property.



                                              COUNT I

                     DECLARATORY JUDGMENT PURSUANT TO CERCLA

           31.   Congoleum repeats the allegations of Paragraphs 1 through 30 as if fully restated

 at length herein.




                                                                                           Page 33 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 34 of 42 PageID: 6590



        32.     There exists a present and actual controversy between Congoleum and BIW

 concerning their respective rights and obligations in connection with response costs and

 contribution claims concerning the Kearny Property.

        33.     Congoleum is entitled to judgment under CERCLA § 113(g)(2), 42 U.S.C.

 § 9613(g)(2), and 28 U.S.C. §§ 2201 and 2202 against BIW declaring that BIW is the proper

 party-in-interest with respect to environmental claims arising from the Kearny Property and shall

 be liable to Congoleum for any and all costs and for contribution arising from the alleged

 contamination at or emanating from the Kearny Property, which judgment shall be binding in

 any subsequent action to recover further costs and/or contribution for environmental claims

 arising from the Kearny Property.

        WHEREFORE, Congoleum demands judgment against BIW as follows:

                a)     a declaration from the Court that BIW is the proper party-in-interest with

        respect to the Kearny Property and shall be responsible for all current and future costs

        arising from the alleged contamination at or emanating from the Kearny Property related

        to the historic operations of the Kearny Property;

                b)     requiring BIW to reimburse Congoleum for all reasonable costs and

        expenses, including attorneys’ fees; and,

                c)     awarding Congoleum such other and further relief as the Court deems just

        and proper.

                                            COUNT II

                         CONTRIBUTION PURSUANT TO CERCLA

        34.     Congoleum repeats the allegations of Paragraphs 1 through 33 as if fully restated

 at length herein.




                                                                                        Page 34 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 35 of 42 PageID: 6591



        35.     Pursuant to CERCLA § 113(f), 42 U.S.C. § 9613(f), “[a]ny person may seek

 contribution from any other person who is liable or potentially liable under [CERCLA § 107(a)]

 during any civil action under . . . [CERCLA § 107(a)].”

        36.     Pursuant to CERCLA § 107(a), 42 U.S.C. § 9607(a), liability attaches when: (a)

 the defendant is a potentially responsible party under CERLCA; (b) hazardous substances were

 disposed of at a facility; (c) there has been a release or threatened release of hazardous

 substances from the facility into the environment; and (d) the release or threatened release has

 required or will require the plaintiff to incur response costs.

        37.     Under CERCLA, potentially responsible parties include: (a) the current owner or

 operator or a facility; (b) any person who owned or operated the facility at the time of the

 disposal of a hazardous substance; (c) any person who arranged for the disposal or transport for

 disposal of hazardous substances at a facility; and (d) any person who accepts hazardous

 substances for transport to sites selected by said person.

        38.     As alleged by Plaintiffs, polychlorinated biphenyls (“PCBs”), polycyclic aromatic

 hydrocarbons (“PAHs”), tetrachloroethylene (“PCE”), trichloroethylene (“TCE”), and other

 hazardous substances as defined by CERCLA were either (1) disposed of or released at the DVL

 Parcel by Congoleum-Nairn or (2) disposed of or released during the time of Congoleum-Nairn’s

 ownership or operation of the DVL Parcel.

        39.     BIW is the proper successor-in-interest to any and all liabilities that are associated

 with the Kearny Property and any environmental conditions on or emanating from the Kearny

 Property, including, but not limited to, the DVL Parcel, the Diamond Alkali Superfund Site, and

 the Occidental Lawsuit.




                                                                                          Page 35 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 36 of 42 PageID: 6592



        40.     The Kearny Property is a “facility” as defined by CERCLA § 101(9), 42 U.S.C. §

 9601(9).

        41.     BIW is a potentially responsible party pursuant to CERCLA § 107(a), 42 U.S.C. §

 9607(a); is liable for “response costs” within the meaning and scope of CERCLA §§ 101(25) and

 107(a), 42 U.S.C. §§ 9601(25) and 9607(a), as to the 60-acre Kearny Property; and is liable

 under CERCLA § 113(f), 42 U.S.C. 9613(f), as to the DVL Parcel.

        42.     In the event that Congoleum is found liable in this action or is required to pay any

 portion of the costs allegedly incurred by Plaintiffs with regard to the investigation or

 remediation of hazardous substances at any portion of the Kearny Property, then Congoleum will

 have incurred necessary response costs consistent with the National Contingency Plan.

        43.     In the event that Congoleum is found liable in this action or is required to pay any

 portion of the costs allegedly incurred by Plaintiffs with regard to the investigation or

 remediation of hazardous substances at any portion of the Kearny Property, as the proper

 successor-in-interest to any and all liabilities associated with the Kearny Property and any

 environmental conditions on or emanating from the Kearny Property, BIW is liable to

 Congoleum pursuant to CERCLA § 113(f), 42 U.S.C. § 9613(f)—or, in the alternative,

 CERCLA § 107(a), 42 U.S.C. § 9607(a)—for any and all response costs that Congoleum is

 ordered to pay.

        WHEREFORE, Congoleum demands judgment against BIW as follows:

                a)      requiring BIW to pay Congoleum an amount equal to any judgment

        against Congoleum and in favor of Plaintiffs in this matter;

                b)      requiring BIW to pay Congoleum an amount equal to any judgment

        against Congoleum regarding historical environmental liabilities emanating from the




                                                                                             Page 36 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 37 of 42 PageID: 6593



        Kearny Property, including all known and unknown past, present, and future

        environmental liabilities associated with the Kearny Property, including, but not limited

        to, any and all liabilities related to any alleged environmental conditions at or emanating

        from the Kearny Property;

                c)      a declaration from the Court that BIW is the proper party-in-interest with

        respect to the Kearny Property and shall be responsible for all current and future costs

        arising from the alleged contamination at or emanating from the Kearny Property related

        to the historic operations at the Kearny Property, including all known and unknown past,

        present, and future environmental liabilities associated with the Kearny Property,

        including, but not limited to, any and all liabilities related to any alleged environmental

        conditions at or emanating from the Kearny Property;

                d)      requiring BIW to reimburse Congoleum for all reasonable costs and

        expenses, including attorneys’ fees; and

                e)      awarding Congoleum such other and further relief as the Court deems just

        and proper.

                                             COUNT III

                       CONTRIBUTION PURSUANT TO THE
                NEW JERSEY SPILL COMPENSATION & CONTROL ACT

        44.     Congoleum repeats the allegations of Paragraphs 1 through 43 as if fully restated

 at length herein.

        45.     The New Jersey Spill Compensation and Control Act (the “Spill Act”) provides

 that: “any person who has discharged a hazardous substance, or is in any way responsible for

 any hazardous substance, shall be strictly liable, jointly and severally, without regard to fault, for

 all cleanup and removal costs no matter by whom incurred.” N.J.S.A. 58:10-23.11g(c)(1).



                                                                                           Page 37 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 38 of 42 PageID: 6594



        46.     The Spill Act, N.J.S.A. 59:10-23.11f(a)(1), provides a right of contribution to

 persons who incur cleanup and removal costs against those persons in any way responsible for

 the offending discharges of hazardous substances at a facility.

        47.     As alleged by Plaintiffs, PCBs, PAHs, PCE, TCE, petroleum, and other hazardous

 substances as defined by the Spill Act were either (1) discharged at the DVL Parcel by

 Congoleum-Nairn or (2) discharged during the time of Congoleum-Nairn’s ownership or

 operation of the DVL Parcel.

        48.     BIW is the successor-in-interest to any and all liabilities associated with the

 Kearny Property and any environmental conditions on or emanating from the Kearny Property,

 and as such, BIW is the proper successor-in-interest to any environmental conditions on or

 emanating from the DVL Parcel.

        49.     The Kearny Property is a “facility” as defined in the Spill Act. N.J.S.A. 58:10-

 23.11b.

        50.     BIW is a person “in anyway responsible” within the meaning of the contribution

 provisions of the Spill Act, N.J.S.A. 59:10-23.11f(a)(1).

        51.     In the event that Congoleum is found liable in this action, or is required to pay

 any portion of the costs allegedly incurred by Plaintiffs with regard to the investigation or

 remediation of hazardous substances at the DVL Parcel, or is required to pay any portion of any

 costs with regard to the investigation or remediation of hazardous substances on or emanating

 from the Kearny Property, including, but not limited to, the Kearny Property, the Diamond

 Alkali Superfund Site, and/or the Occidental Lawsuit, then Congoleum will have incurred

 cleanup and response costs pursuant to the Spill Act.




                                                                                          Page 38 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 39 of 42 PageID: 6595



        52.     In the event that Congoleum is found liable in this action or is required to pay any

 portion of the costs allegedly incurred by Plaintiffs with regard to the investigation or

 remediation of hazardous substances at the DVL Parcel, as the proper successor-in-interest to

 any and all liabilities associated with the Kearny Property and any environmental conditions on

 or emanating from the Kearny Property, BIW is accordingly liable to Congoleum pursuant to the

 Spill Act, for any and all response costs that Congoleum is ordered to pay as to any portion of

 any costs with regard to the investigation or remediation of hazardous substances on or

 emanating from the Kearny Property, including, but not limited to, the Kearny Property, the

 Diamond Alkali Superfund Site, and/or the Occidental Lawsuit.

        53.     As the proper successor-in-interest, BIW is also liable under the Spill Act for any

 and all future cleanup and response costs resulting from the discharge of hazardous substances

 associated with Congoleum-Nairn’s historic operations at the Kearny Property.

        WHEREFORE, Congoleum demands judgment against BIW as follows:

                a)      requiring BIW to pay Congoleum an amount equal to any judgment

        against Congoleum and in favor of Plaintiffs in this matter;

                b)      a declaration from the Court that BIW is the proper party-in-interest with

        respect to the Kearny Property and, as such, BIW shall be responsible for all current and

        future costs arising from the alleged contamination at or emanating from the Kearny

        Property related to the historic operations at the Kearny Property;

                c)      requiring BIW to reimburse Congoleum for all reasonable costs and

        expenses, including attorneys’ fees; and

                d)      awarding Congoleum such other and further relief as the Court deems just

        and proper.




                                                                                             Page 39 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 40 of 42 PageID: 6596



                                            COUNT IV

                                        INDEMNIFICATION

        54.     Congoleum repeats the allegations of Paragraphs 1 through 53 as if fully restated

 at length herein.

        55.     Congoleum is a wholly separate legal entity, distinct from those entities with the

 same or similar names that owned and/or operated the Kearny Property prior to Plaintiffs’

 purchase in 1960.

        56.     Congoleum has no legal connection to liabilities related to the historic ownership

 or operation of the Kearny Property.

        57.     As a result of a series of transactions culminating in 1986, any alleged

 environmental liabilities associated with the ownership of the Kearny Property or historic

 operations thereon were expressly assumed by CII.

        58.     CII later changed its name to BIW Industries, Inc. and through a series of later

 transactions, was merged with and into BIW, taking with it any and all liabilities associated with

 the Kearny Property and any historic operations conducted thereon.

        59.     BIW is therefore the successor-in-interest to any and all liabilities associated with

 the Kearny Property and any environmental conditions on or emanating from the Kearny

 Property.

        60.     Without admitting any liability, and while denying all claims by Plaintiffs for any

 damages alleged in this action, Congoleum asserts that if any liability should be found against it,

 BIW is obligated to indemnify, defend and save harmless Congoleum against all claims asserted

 against Congoleum by Plaintiffs on the basis of contract and common law indemnification,

 including for any and all damages, attorneys’ fees, costs and other fees chargeable.

         WHEREFORE, Congoleum demands judgment against BIW as follows:


                                                                                           Page 40 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 41 of 42 PageID: 6597



                a)      requiring BIW to pay Congoleum an amount equal to any judgment

        against Congoleum and in favor of Plaintiffs in this matter;

                b)      a declaration from the Court that BIW is the proper party-in-interest with

        respect to the Kearny Property and shall be responsible for all current and future costs

        arising from the alleged contamination at or emanating from the Kearny Property related

        to the historic operations at the Kearny Property, including all known and unknown past,

        present, and future environmental liabilities associated with the Kearny Property,

        including, but not limited to, any and all liabilities related to any alleged environmental

        conditions at or emanating from the Kearny Property;

                c)      requiring BIW to reimburse Congoleum for all reasonable costs and

        expenses, including attorneys’ fees; and

                d)      awarding Congoleum such other and further relief as the Court deems just

        and proper.

                                             COUNT V

                                        CONTRIBUTION

        61.     Congoleum repeats the allegations of Paragraphs 1 through 60 as if fully restated

 at length herein.

        62.     Without admitting any liability, and while denying all claims by Plaintiffs for any

 damages alleged in this action, Congoleum asserts that if any liability should be found against it,

 Congoleum is entitled to and hereby demands contribution under all applicable laws, including,

 but not limited to, the common law, the New Jersey Joint Tortfeasor’s Act, N.J.S.A. 2A:53A-1,

 et seq., and the Comparative Negligence Act, N.J.S.A. 2A:15-5.1, et seq., with respect to any

 damages which may be assessed against Congoleum in favor of Plaintiffs.

        WHEREFORE, Congoleum demands judgment against BIW as follows:


                                                                                         Page 41 of 42
Case 2:17-cv-04261-KM-JBC Document 160 Filed 12/11/19 Page 42 of 42 PageID: 6598



              a)      requiring BIW to pay Congoleum an amount equal to any judgment

       against Congoleum and in favor of Plaintiffs in this matter;

              b)      a declaration from the Court that BIW is the proper party-in-interest with

       respect to the Kearny Property and shall be responsible for all current and future costs

       arising from the alleged contamination at or emanating from the Kearny Property related

       to the historic operations at the Kearny Property, including all known and unknown past,

       present, and future environmental liabilities associated with the Kearny Property,

       including, but not limited to, any and all liabilities related to any alleged environmental

       conditions at or emanating from the Kearny Property;

              c)      requiring BIW to reimburse Congoleum for all reasonable costs and

       expenses, including attorneys’ fees; and

              d)      awarding Congoleum such other and further relief as the Court deems just

       and proper.


 Dated: December 11, 2019                             By: s/ Camille V. Otero
                                                            Camille V. Otero, Esq.
                                                            Kevin W. Weber, Esq.
                                                            GIBBONS P.C.
                                                            One Gateway Center
                                                            Newark, New Jersey 07102
                                                            Phone: (973) 596-4511
                                                            Fax: (973) 639-8320
                                                            cotero@gibbonslaw.com
                                                            Attorneys for Defendant
                                                            Congoleum Corporation




                                                                                        Page 42 of 42
